I concur in the result reached in the foregoing opinion, but might not do so if I agreed with all that is said therein. In my opinion, the conversation between the judge and counsel for the defendant does not warrant the construction placed upon it by my learned associates. We are told that, after the facetious remark as to a $2 fine, the judge stated that "it was not his practice to agree upon the punishment, but that in cases of this kind it was usual to pronounce a six months' sentence and suspend the same," to which counsel replied that such sentence would be satisfactory to his client. Counsel was then permitted to depart with the impression that, on a plea of guilty, his client would receive the "usual" treatment.
It may be that counsel was unduly optimistic, but in my opinion, had the judge intended to adhere to his practice of not agreeing upon the punishment, he should have said no more than that; had he not intended to follow the "usual" course, he should have so advised counsel when counsel stated that the "usual" sentence would be satisfactory to his client, or at least intimated that he might be satisfied to impose the "usual" sentence. In my opinion, counsel was justified in advising his client as he did; consequently, while I am not prepared to agree that a defendant, dissatisfied with the sentence pronounced, is entitled to withdraw his plea of guilty merely because the sentence is more severe than he was led by his attorney to expect, in the circumstances here, as in State v. Stephens, cited, the judgment should be reversed on the ground of abuse of discretion.